Citation Nr: 0737179	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  94-23 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include schizophrenia.



WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from September 29, 1976, to 
November 11, 1976. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which determined that the veteran had not 
submitted, nor had VA obtained, new and material evidence to 
reopen the previously denied claim of entitlement to service 
connection for a nervous condition.  This appeal has been the 
subject of three prior remands by the Board for additional 
development.  Unfortunately, the issue here on appeal must 
again be remanded in order to meet VA's duties to assist this 
veteran in the development of his claim.

The Board notes that in its August 2004 remand, it was 
determined that the RO had reopened the claim of entitlement 
to service connection for a psychiatric disorder and that the 
Board had jurisdiction over the claim for a merits review.  
Although the Board did not specifically make a finding that 
new and material evidence had been obtained to reopen the 
claim, as is required pursuant to Barnett v. Brown, 83 F.3d 
1380 (1996), the Board here finds that such a finding was 
necessarily implied by the action taken in August 2004.  
Accordingly, given the amount of time that has already passed 
in the processing of this appeal, and given that all 
correspondence and decisions sent to the veteran since 2004 
have referred to the claim on the merits, the Board here 
reiterates that the issue on appeal is entitlement to service 
connection for a psychiatric disorder on the merits, and not 
on a reopening basis.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.




REMAND

The veteran maintains that he was almost raped and that he 
was purposely hit in the head with the butt of an M-16 during 
his brief period of service.  As a consequence of the two 
assaults, he contends that he developed a psychiatric 
disorder.  The veteran has testified before the Board that he 
had behavioral problems prior to service, but that his 
psychiatric disorder began during service.

The medical evidence reveals that the veteran was only 
treated during service three times for chest pain.  He was 
treated shortly after his discharge from service for bizarre 
behavior and determined to have schizophrenia, 
undifferentiated type.  It appears that the veteran has been 
treated continuously since that time for schizophrenia as 
well as alcohol and cocaine abuse.  Some records include 
statements that the veteran's psychiatric disorder began 
after service while at least one record reflects that he had 
his first psychotic break during service when he was almost 
raped (October 1988 Bronx State Hospital treatment note).  A 
VA examination conducted less than one year following the 
veteran's discharge from service, in August 1977, resulted in 
a diagnosis of schizophrenia, undifferentiated type.  

VA has duties under the Veterans Claims Assistance Act of 
2000 (VCAA) to apprise a claimant of the evidence necessary 
to substantiate his claim for benefits and to make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Although the veteran has not asserted that he has a diagnosis 
of post-traumatic stress disorder, all of his assertions stem 
from his belief that he developed a psychiatric disorder as a 
result of in-service assaults.  Cf. 38 C.F.R. § 3.304(f)(3).  
As such, the Board finds that the veteran should be 
specifically advised of the types of corroborative evidence 
he can submit in order to substantiate his claim based on 
personal assault.  See 38 C.F.R. § 3.103(c)(2).  Although a 
Veterans Law Judge specifically asked the veteran about 
possible lay statements to corroborate his claim at his May 
2004 personal hearing, the Board finds that this matter must 
be remanded to provide the veteran with actual notice to meet 
the intent of the VCAA and VA's goal to assist claimant's in 
substantiating their claims.  Upon remand, the veteran should 
also be provided with updated VCAA notice to ensure 
compliance with recent caselaw.

Additionally, in light of the diagnosis of schizophrenia 
shortly following discharge from service, a remand is 
required for purposes of conducting a medical examination 
that includes a request for a medical opinion on whether the 
etiology of any diagnosed psychiatric disorder can be linked 
to the veteran's short period of service, including as a 
consequence of any in-service assaults.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide updated VCAA notice in 
compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
Provide notice of the evidence that may 
be submitted to corroborate an alleged 
personal assault.  

2.  Schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of his psychiatric 
condition.  The claims folder must be 
made available to the examiner for 
review.  The examiner should be requested 
to provide an opinion as to whether it is 
at least as likely as not, i.e., a 50 
percent probability or higher, that any 
currently diagnosed psychiatric disorder 
is etiologically linked to an event, 
injury or disease in service, including 
as a consequence of any in-service 
assaults.  In providing the opinion, the 
examiner is requested to comment 
specifically on the veteran's pre-service 
history of behavioral problems, his brief 
period of active service, and his 
psychiatric symptoms since service.  Any 
opinions expressed should include a 
supporting rationale.  

3.  After the above development has been 
completed, the case should be 
readjudicated.  If the benefit sought is 
not granted, the veteran should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional evidence and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


